Coopek, C. J.,
delivered the opinion of the court.
The bill of exceptions in this case was prepared during the term at which the judgment appealed from was rendered, but the president of the board of supervisors for some reason not stated failed to sign it until after the adjournment of the term. The appellants, having done all that was in their power by preparing and tendering a proper bill to the proper officer, ought not to suffer by reason of his neglect to promptly sign the same.
The record nowhere shows that the applicant, Beall, was a resident of the county of Holmes, and the case falls precisely within the principles announced in the case of McCreary v. Rhodes & Silk, ante, 308.
It is manifest, we think, that the objection now sustained was not *458suggested in the court below, but it is jurisdictional and may be made here for the first time.

The judgment of the circuit court is therefore reversed, and a judgment entered here vacating and annulling the order of the Board of Supervisors of Holmes County granting to the appellee license to retail liquors as therein recited.